Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application repeats a substantial portion of prior Application No. 62/473,732, filed March 20, 2017, and adds disclosure not presented in the prior application. Because this application names the inventor or at least one joint inventor named in the prior application, it may constitute a continuation-in-part of the prior application. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 etseq.

Information Disclosure Statement
The IDS submissions on 8/12/2020 and 11/02/2020 have been reviewed.  Some references fail to comply with 37 CFR 1.98(b)(5) and have thus not been considered.  Recall from MPEP 609.04(a) that “Each publication must be identified by publisher, author (if any), title, relevant pages of the publication, and date and place of publication. The date of publication supplied must include at least the month and year of publication.”

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Applicants has amended the independent claims 1, 11, and 20 to state “accumulating, followed by saturating, the eight products with previous contents of the doubleword elements (M,N) of the identified destination matrix…” which is unclear.  While the amendments better clarify what steps are doing what the saturation step now appears ill defined and/or the claims are idiomatically incorrect.  Clarification and revision, e.g. separating the saturating part out into the next step, would help.  For the purpose of examination Examiner will interpret the claim as the accumulation step doing what is described with a saturating step following where the saturating is broad and may be on any data.
Further the language of the claims have raised the issue of what the claims cover, specifically the claims rely heavily on functional language limitations with seemingly generic hardware but also do so using future tense or infinitive forms (e.g. “to decode”) which in combination leaves it unclear what the meets and bounds of the claims now are.  It’s unclear if this is an attempt to invoke 112(f) or not as the hardware, absent the functional language, is generic but the specification refers to some elements (e.g. FIG. 13) with similarly generic names that have some matching but not entirely.  For example, is the “execution circuitry” meant to be execution circuitry 1311, the specific matrix operations circuitry 1327, the execution circuitry 2108, or something else?  The claims fail "to provide a clear-cut indication of the scope of the subject matter embraced by the claim.” In re Swinehart, 439 F.2d 210, 213 (CCPA 1971).   In re Hyatt, 708 F.2d 712, 714 (Fed. Cir. 1983); Ariad, 598 F.3d at 1340.  The use of a decoder circuity and execution circuitry, not specific hardware, could be viewed as an attempt to cover all means or methods, again compounded by the lack of clarity if the claims are meant to invoke 112(f) or not.  Clarification is needed.
When a claim limitation employs functional language, the examiner’s determination of whether the limitation is sufficiently definite will be highly dependent on context (e.g., the disclosure in the specification and the knowledge of a person of ordinary skill in the art). Halliburton Energy Servs., 514 F.3d at 1255.  Functional limitations denote a system that is capable of doing something and in the context of computer architecture systems are known to be reconfigurable, programmable, or able to emulate different systems and in this specific case, given that the majority of the claim limitations are functional and purely in the future tense / infinitive form, it remains unclear what exactly the claims do and do not cover.  While there is nothing against infinitive form use in of itself, the concern here is that nearly every element of the claim is predicated on some infinitive form which is a future speculative action when used to define potential patentable weight.  When dealing with limitations using a similar phrase, “configured to”, the claims should be evaluated in light of the specification and whether or not the specification makes it clear that the elements are specifically configured or appear merely generic but as noted, the specification doesn’t appear to detail any special aspects of the decoder or execution circuity so the bounds of the claim are unclear, especially with the speculative or future tense of inventive verbs.  For example, does Applicant seek coverage on any and all systems with decoder circuitry and execution circuitry that may be able to execute a matrix load/store operation as claimed – as in the unlimited coverage concern above - or are the claims intended to be limited to a specific Applicant’s clarification is requested either by amending the claims or clarifying the intent on the record to provide a map for the public to understand the boundaries of the patent protection and provide clear notice of patent rights (See MPEP 2173).
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Applicant has amended the independent claims 1, 11, and 20 to state “accumulating, followed by saturating, the eight products with previous contents of the doubleword elements (M,N) of the identified destination matrix…” which is not supported in the original disclosure.  As noted above the limitation is somewhat confusing but based on the literal interpretation of the claims there is a clear lack of support.
First, the original disclosure never denotes an ordering to the accumulation and saturation operations.  Instead the specification appears to denote (a) they are the same operation and/or 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) the computation of a dot product of two matrices.  The limitations are presented in a manner that, under its broadest reasonable interpretation, cover a mathematical operation but for the recitation of generic computer components.  That is, other than reciting a decoder, execution circuit, and the general format of an instruction (i.e. opcode to tell the processor what to do, sources as inputs, destination as output targets) nothing in the claim precludes the step from practically being performed in the mind in calculation.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application because the claim only recites the generic elements of a processor pipeline (decoder and execution w/ an FMA) and the generic format of an instruction (opcode, sources, destinations).  The processor is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  See MPEP 2106.05(f), for example, claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible. Alice Corp., 573 U.S. at 223, 110 USPQ2d at 1983. See also 573 U.S. at 224, 110 USPQ2d at 1984.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above, the additional elements are generic computer components.  The claims are not patent eligible.
Even assuming arguendo, that some elements are beyond that, they would be considered insignificant extra solution activity identified in MPEP 2106.05 (d) as well-understood, routine, and conventional functions – specifically Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); (a computer is a form of a network internally) and/or storing and Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93.

Prior Art Consideration
The current claims stand rejected under 35 USC 101 and 112 but are otherwise allowable over the prior art of records.  Specifically the prior art fails to teach the exact calculation process as disclosed in the claims.  Given the formal matters though the claims are not allowable at this time.

Response to Arguments
Applicants arguments filed 7/17/2020 have been fully considered but they are not persuasive.  Applicant argues in substance:
It appears the language of using an infinitive is being looked at as being indefinite. Please provide an example of case law stating this is indefinite. The Office Action asserts that Halliburton Energy Services, Inc. supports its position. It does not, especially when the entire case is read and just not the bits and pieces cited in the MPEP. The claim language in Halliburton was not adequate because "fragile gel" is hopelessly ambiguous "as to the requisite degree of the fragileness of the gel, the ability of the gel to suspend drill cuttings (i.e., gel strength), and/or some combination of the two." As such, one was left to wonder just what is "fragile." There is no such ambiguity here.
This argument is not persuasive.  As noted in the rejection above the concern is not purely on the use of the infinitive form but rather the near exclusive reliance on that form in the context of generic computer components and the corresponding specification.  While there is no express rule or precedential case that explicitly states infinitive forms aren’t allowed it is the case that functional language limitations being Halliburton Energy Servs., 514 F.3d at 1255.  Examiner has elaborated on the concerns above.  The claims are indefinite, especially after amendments.
Note too that the non-precedential PTAB decision cited in that other action is also not dispositive.
This argument is not persuasive.  The PTAB decision is not precedential but was provided as an indication of potential future decisions by the PTAB.  While there hasn’t been another case decided, that rationale works both ways and doesn’t mean the current claims aren’t indefinite.
Please provide any reference that describes "decode circuitry to decode a tile dot product instruction having fields for an opcode, a destination identifier to identify a M by N destination matrix, a first source identifier to identify a M by K first source matrix, and a second source identifier to identify a K by N second source matrix, each of the matrices to contain doubleword elements...", etc. There is none. Clearly having particular hardware to process a particular instruction as claimed are not "generic" and have a practical application (e.g., improved matrix operations).
This argument is not persuasive.  The concerns under 101 are not the same as prior art, Examiner need not provide a reference for 101 considerations except for matters of establishing well-understood, routine, and conventional.  But Applicant can look at Nair, cited in related cases, particularly instruction 400 for the requested one reference with a decoder.  It is important to note that a general purpose computer that applies a judicial exception, such as an abstract idea, by use of conventional computer functions does not qualify as a particular machine. Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716-17, 112 USPQ2d 1750, 1755-56 (Fed. Cir. 2014). See also TLI Communications LLC v. AV Automotive LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (mere recitation of concrete or tangible components is not an inventive concept); Eon Corp. IP Holdings LLC v. AT&T Mobility LLC, 785 F.3d 616, 623, 114 USPQ2d 1711, 1715 (Fed. Cir. 2015) (noting that Alappat’s rationale that an otherwise ineligible algorithm or software could be made patent-eligible by merely adding a generic computer to the claim was superseded by the Supreme Court’s Bilski and Alice Corp. decisions). If applicant amends a claim to add a generic computer or generic computer components and asserts that the claim recites significantly more because the generic computer is 'specially programmed' (as in Alappat, now considered superseded) or is a 'particular machine' (as in Bilski), the examiner should look at whether the added elements integrate the exception into a practical application or provide significantly more than the judicial exception. Merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection. Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 573 U.S. 208, 223-24, 110 USPQ2d 1976, 1983-84 (2014). See In re Alappat, 33 F.3d 1526, 1545 (Fed. Cir. 1994); In re Bilski, 545 F.3d 943 (Fed. Cir. 2008).  In the above, Examiner has considered the whether the elements integrate the abstract idea into a practical applicant and determined that they do not.  The claims are directed to an abstract idea, calculating a dot product, on generic computing elements without significantly more.  Applicant argues about “improved matrix operations” but how is performing a dot product an improved operation?
How can this not be a) not abstract and b) even if abstract, not significantly more? A generic decoder cannot decode the claimed instruction. If it could, the Office could provide evidence of such a decoder. Further, generic execution circuitry is not configured to execute the operation dictated by the opcode of the single instruction.
This argument is not persuasive.  Math operations are distinctly held as abstract ideas in the 2019 PEG and in the MPEP.  The claims have an abstract idea.  The MPEP, cited court cases, and the 2019 PEG are clear that application of an abstract idea to generic components of a computer does not automatically render the claims eligible, see above.  The claims are explicitly directed to the embodiment of an abstract idea, matrix dot products, on a generic computer.  Decoders and execution circuits are generic parts of a computer
Applicant would like to point out that this Office Action did not follow the guidelines or MPEP for this rejection. For example, the PEG of Oct. 2019 states that "... if the additional limitations reflect an improvement in the functioning of a computer, or an improvement to another technology or technical field, the claim integrates the judicial exception into a practical application and thus imposes a meaningful limit on the judicial exception." Is that not the case for a novel, non-obvious instruction and its support? There is NO generic decoder, etc. that can perform what is claimed.
This argument is not persuasive.  Applicant is confusing the test for novelty/obviousness for the tests for 101 eligibility.  The PEG also states that “Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f)” is not indicative of integration into a practical application.  With regards to Applicant’s remarks about “a novel, non-obvious instruction” Examiner will remind Applicant that instructions themselves may be viewed 
To head off what will surely come next, note too that "[t]he claim itself does not need to explicitly recite the improvement described in the specification (e.g., 'thereby increasing the bandwidth of the channel')" per the MPEP and PEG.
This argument is not persuasive.  MPEP 2106.04(d)(1), where Applicant is citing from, also notes if the specification explicitly sets forth an improvement but in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art), the examiner should not determine the claim improves technology. Second, if the specification sets forth an improvement in technology, the claim must be evaluated to ensure that the claim itself reflects the disclosed improvement. That is, the claim includes the components or steps of the invention that provide the improvement described in the specification. There is no clear improvement in the claims or specification, contrasting with something like McRo, and the only asserted one ([0161]) is both conclusory and doesn’t appear to be a genuine improvement.  Computers are readily capable of doing dot products and the consolidation into a single instruction appears both known (e.g. Nair, SDOT and UDOT in ARM, etc) and of no real improvement to the computer itself or how it processes dot products – the dot products wouldn’t be calculated more accurately, faster, better, etc.  Even assuming arguendo, that this isn’t conclusory, the claims don’t recite the components or steps to provide the improvement as they’re generic hardware.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William B Partridge whose telephone number is (571) 270-1402.  The examiner can normally be reached on Mon-Fri Noon-3 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on 571-272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/William B Partridge/Primary Examiner, Art Unit 2183